DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,561,723 (Cugini).
As concerns claim 1, Cugini discloses a rotating control device (RCD) system, comprising: a housing comprising a bore (figure 1); a seal element 42 positioned within the housing; a piston assembly 55 supported within the housing and configured to drive the seal element to seal the bore; and a bearing assembly 59,69 supported within the housing and configured to enable the seal element to rotate relative to the housing, wherein the bearing assembly comprises a first bearing section 69 positioned between the housing and the seal element and a second bearing section 59 3positioned between a piston of the piston assembly and the seal element, wherein the piston assembly is configured to selectively actuate the seal element into at least a first configuration and a second configuration, the seal element in the first configuration extending into the bore and sealing with a tubular therein (figure 1), and the seal element in the second configuration extending entirely through the bore and sealing the bore without a tubular extending therein (figure 5), and wherein the housing is a one-piece housing (when assembled), the drilling system further comprising an annular blowout preventer 18 having a non-rotating seal element 110 configured to seal the bore (8:13-18), the annular blowout preventer being disposed within the one-piece housing and axially offset from the rotating device system (figure 1).
As concerns claim 2, Cugini discloses the RCD system of claim 1, wherein the first bearing section  and the second bearing section are positioned on opposite sides of the seal element along an axial axis (bearing assemblies 59,69 are axially separated, i.e., top and bottom, a “first” and a “second” assembly are arbitrary designations).
	As concerns claim 3, Cugini discloses the RCD system of claim 1, wherein the first bearing section is positioned between a respective axially-facing surface of the housing and a respective axially-facing surface of the seal element (as illustrated, figure 1).
	As concerns claim 4, Cugini discloses the RCD system of claim 1, wherein the first bearing section is positioned between an inner surface of the housing and an upper surface of the seal element (figure 1, upper bearing section).
	As concerns claim 5, Cugini discloses the RCD system of claim 1, wherein the second bearing section is positioned between a respective axially-facing surface of the piston and a respective axially-facing surface of the seal element (figure 1, lower bearing section).
	As concerns claim 6, Cugini discloses the RCD system of claim 1, wherein the second bearing section is positioned between an upper surface of the piston and a lower surface of the seal element (Id.).
	As concerns claim 11, Cugini discloses the RCD system of claim 1, wherein the second bearing section is coupled to the piston and is configured to move with the piston as the piston drives the seal element to seal the bore (see 4:55+, as the bearing assembly is fixedly mounted to the top of the piston).
	As concerns claim 12, Cugini discloses the RCD system of claim 11, wherein the second bearing section and the piston are configured to move along an axial axis toward the first bearing section to thereby compress the seal element between the second bearing section and the first bearing section along the axial axis (Id.).
	As concerns claim 13, Cugini discloses a drilling system, comprising: a rotating control device system, comprising: a housing comprising a bore (figure 1); a seal element 42 positioned within the housing; a piston assembly 55 supported within the housing and configured to drive the seal element to seal the bore; a bearing assembly 59/69 supported within the housing and configured to enable the seal element to rotate relative to the housing, wherein the bearing assembly comprises a first bearing section and a second bearing section that are positioned on opposite sides of the seal element along an axial axis (as illustrated), and the second bearing section is coupled to a piston 55 of the piston assembly and is configured to move with the piston as the piston moves along the axial axis to drive the seal element to seal the bore (see 4:55+, as the bearing assembly is fixedly mounted to the top of the piston), wherein the piston assembly 55 is configured to selectively actuate the seal element into at least a first configuration and a second configuration, the seal element in the first configuration extending into the bore and sealing with a tubular therein (as shown in figure 1), and the seal element in the second configuration extending entirely through the bore and sealing the bore without a tubular extending therein (as shown in figure 5); and a feedback system that provides an indication of a configuration of the rotating control device system (which would be inherent based on the surface pressure readings at the platform).
	As concerns claim 15, Cugini discloses the drilling system of claim 13, wherein the indication of the configuration of the rotating control device system corresponds to a compressive force on the seal element (7:20+).
	As concerns claim 16, Cugini discloses the drilling system of claim 15, wherein the indication of the configuration of the rotating control device system further corresponds to a sealing force applied by the seal element (Id.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cugini in view of US 2018/0274323 A1 (Arefi et al.).
As concerns claim 7, Cugini discloses the RCD system of claim 1, but lacks to expressly disclose wherein the bearing assembly comprises a third bearing section that is positioned between a radially-inner surface of the housing and a radially-outer surface of the seal element. Arefi et al. discloses an intelligent RCD assembly having a third bearing section that is positioned between a radially-inner surface of the housing and a radially-outer surface of the seal element. Arefi et al. additionally discloses that this allows for relative movement between all stationary and rotating parts of the assembly. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the third bearing section to predictably facilitate rotation between the elements of the control device.
As concerns claims 8-9, the specific configuration for a first and second blocks coupled to the bearing assemblies is not disclosed, nevertheless the configuration is merely a design variation from the assembly of Arefi et al., disclosing a compression system that helps to wedge the seal against the tubular (also note the tapered surface of the non-rotating piston of figure 2).
As concerns claim 10, Arefi et al. discloses the RCD system of claim 1, comprising a plurality of inserts embedded within the seal element (0035).
As concerns claim 14, Arefi et al. discloses the drilling system of claim 13, comprising a controller that is configured to control one or more valves to adjust a flow of fluid to a chamber of the piston assembly to drive the seal element to seal the bore via contact with a tubular in the bore while the tubular is present within the bore or via contact with itself within the bore while the tubular is absent from the bore (see figure 22, the controller is shown at 1908, the valve is shown at 1908, also see 0074).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,187,056 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to the same or similar subject matter, obviously encompass the limitations of the pending claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679